       Case 3:16-cv-00525-VC Document 298 Filed 04/15/19 Page 1 of 3




 1
     WILKINSON WALSH + ESKOVITZ LLP                ARNOLD & PORTER KAYE SCHOLER
 2   Brian L. Stekloff (pro hac vice)              Pamela Yates (CA Bar No. 137440)
     (bstekloff@wilkinsonwalsh.com)                (Pamela.Yates@arnoldporter.com)
 3   Rakesh Kilaru (pro hac vice)                  777 South Figueroa St., 44th Floor
     (rkilaru@wilkinsonwalsh.com)                  Los Angeles, CA 90017
 4   2001 M St. NW                                 Tel: 213-243-4178
     10th Floor                                    Fax: 213-243-4199
 5
     Washington, DC 20036
 6   Tel: 202-847-4030
     Fax: 202-847-4005
 7
                                                   COVINGTON & BURLING LLP
     HOLLINGSWORTH LLP
 8                                                 Michael X. Imbroscio (pro hac vice)
     Eric G. Lasker (pro hac vice)
                                                   (mimbroscio@cov.com)
 9   (elasker@hollingsworthllp.com)
                                                   One City Center
     1350 I St. NW
                                                   850 10th St. NW
10   Washington, DC 20005
                                                   Washington, DC 20001
     Tel: 202-898-5843                             Tel: 202-662-6000
11   Fax: 202-682-1639
12
     Attorneys for Defendant
13   MONSANTO COMPANY
14
                                UNITED STATES DISTRICT COURT
15
                               NORTHERN DISTRICT OF CALIFORNIA
16
                                                    )
17   IN RE: ROUNDUP PRODUCTS                        )   MDL No. 2741
     LIABILITY LITIGATION                           )
18                                                  )   Case No. 3:16-md-02741-VC
                                                    )
19                                                  )
     Hardeman v. Monsanto Co., et al.,              )   MONSANTO COMPANY’S NOTICE
20   3:16-cv-0525-VC                                )   OF FILING OF DOCUMENTS
                                                    )   PREVIOUSLY FILED
21                                                  )   ON THE MDL DOCKET
                                                    )
22                                                  )
23

24

25          Please take notice that Monsanto Company (“Monsanto”) hereby submits this Notice of
26   Filing of Hardeman-specific documents that were previously filed on the general MDL docket
27   2741 on March 26 and 27, 2019.
28
                                                 -1-
     MONSANTO COMPANY’S NOTICE OF FILING OF DOCUMENTS PREVIOUSLY FILED ON MDL DOCKET
                                       3:16-cv-0525-VC
       Case 3:16-cv-00525-VC Document 298 Filed 04/15/19 Page 2 of 3




 1            A list of the documents that will be re-filed today in the Hardeman-specific docket is
 2   below:
 3      1) ECF No. 3189: Letter from Brian L. Stekloff re: Monsanto’s Objections to the Revised
 4            Phase 2 Jury Instructions and Final Verdict Form. Filed and Entered on 3/26/2019 on the
 5            MDL docket.
 6      2) ECF No. 3196: Stipulation re: Deposition Testimony as Court Exhibits. Filed and
 7            Entered on 3/27/2019 on the MDL docket.
 8
 9            Executed this 15th day of April 2019.
10                                                    /s/ Eric G. Lasker___________
11
                                                  Brian L. Stekloff (pro hac vice)
12                                                (bstekloff@wilkinsonwalsh.com)
                                                  Rakesh Kilaru (pro hac vice)
13                                                (rkilaru@wilkinsonwalsh.com)
                                                  WILKINSON WALSH + ESKOVITZ LLP
14                                                2001 M St. NW
                                                  10th Floor
15
                                                  Washington, DC 20036
16                                                Tel:     202-847-4030
                                                  Fax:     202-847-4005
17
                                                  Pamela Yates (CA Bar No. 137440)
18                                                (Pamela.Yates@arnoldporter.com)
19                                                ARNOLD & PORTER KAYE SCHOLER
                                                  777 South Figueroa St., 44th Floor
20                                                Los Angeles, CA 90017
                                                  Tel: 213-243-4178
21                                                Fax: 213-243-4199
22                                                Eric G. Lasker (pro hac vice)
                                                  (elasker@hollingsworthllp.com)
23
                                                  HOLLINGSWORTH LLP
24                                                1350 I St. NW
                                                  Washington, DC 20005
25                                                Tel: 202-898-5843
                                                  Fax: 202-682-1639
26
                                                  Michael X. Imbroscio (pro hac vice)
27                                                (mimbroscio@cov.com)
28                                                COVINGTON & BURLING LLP
                                                    -2-
     MONSANTO COMPANY’S NOTICE OF FILING OF DOCUMENTS PREVIOUSLY FILED ON MDL DOCKET
                                       3:16-cv-0525-VC
       Case 3:16-cv-00525-VC Document 298 Filed 04/15/19 Page 3 of 3



                                         One City Center
 1
                                         850 10th St. NW
 2                                       Washington, DC 20001
                                         Tel: 202-662-6000
 3
                                         Attorneys for Defendant
 4                                       MONSANTO COMPANY

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                           -3-
     MONSANTO COMPANY’S NOTICE OF FILING OF DOCUMENTS PREVIOUSLY FILED ON MDL DOCKET
                                       3:16-cv-0525-VC
